{¶ 27} Although I agree that a change of circumstances was demonstrated, I think the trial court abused its discretion in not setting spousal support in the amount agreed to by appellee.
 {¶ 28} The magistrate specifically found in her findings of fact that appellee agreed to pay $473.53 per month. Appellee did not object to this finding of fact in his objections to the magistrate's decision, nor does he contest this agreement on appeal. Moreover, appellee specifically requested in his objections to the trial court that the court modify his support obligation to the sum of $474.53 per month. If appellee requests that his support be set at this amount, and agrees he can pay this amount under his changed circumstances, the court should hold him to this amount. I would reverse and remand to set spousal support in the amount appellee agreed to pay.